                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT UPTON,

              Petitioner,

v.                                                         No. CV 19-482 CG

STANLEY MOYA, et al.,

              Respondents.


                   ORDER GRANTING LEAVE TO PROCEED UNDER
                     28 U.S.C. § 1915 AND DIRECTING SERVICE

       THIS MATTER is before the Court on Petitioner’s Application to Proceed in

District Court Without Prepaying Fees or Costs, (Doc. 2), filed May 24, 2019. The Court,

having reviewed the Application, finds it is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Petitioner’s Application to Proceed in District

Court Without Prepaying Fees or Costs, (Doc. 2), is GRANTED, and Petitioner may

proceed without prepayment of costs or other fees or the necessity of giving security

therefor.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

Summons and Complaint on the United States Attorney, the Attorney General, and the Office Of

the General Counsel, in accordance with Fed. R. Civ. P. 4(c)(3).

       IT IS SO ORDERED.




                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
